ORDER
PER CURIAM.
Appellant Howard Walters (‘Walters”) appeals from the Circuit Court of Jackson County’s judgment that forfeited $36,740.00 in United States currency seized from Walters’ home by Kansas City Police Officers to Respondent State of Missouri (“State”) pursuant to section 195.140.2(2) RSMo 2000. In Point I, Walters argues the circuit court erred in admitting hearsay testimony. In Point II, Walters argues the circuit court erred in admitting evidence about financial and personal family matters, which were not elements of the action brought by the State against Walters. In Point III, Walters argues the circuit court erred in admitting the testimony of Detectives Espeer and Campo because the testimony lacked foundation and because the testimony of Detective Espeer was speculative. In Point IV, Walters argues the circuit court erred in denying Walters’ motion for directed verdict in that the State failed to prove that the money seized was derived from criminal activity.
We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).